Citation Nr: 1105635	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  06-24 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for a low back disorder.



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel





INTRODUCTION

The Veteran had active service from March 1969 to March 1971.  

This appeal comes before the Board of Veterans' Appeals (BVA or 
Board) from an April 2005 rating decision of the Department of 
Veterans Affairs (VA), Newark, New Jersey, Regional Office (RO), 
which denied service connection for a low back disorder.  The 
Veteran disagreed with such decision and subsequently perfected 
an appeal.  During the pendency of his appeal, the Veteran 
relocated to the Columbia, South Carolina, area.  Thus, 
jurisdiction of his claims file was transferred to the Columbia 
RO.     

In March 2008 and April 2010, the Board remanded this claim to 
the AMC/RO for additional development, including outstanding 
private treatment records and a VA examination to determine the 
current extent and etiology of the Veteran's low back disorder.  
That development was completed and the case was returned to the 
Board for appellate review.   


REMAND

The Veteran seeks service connection for a low back disorder.  He 
claims that his low back disorder is the result of a motor 
vehicle accident sustained during service with the onset of back 
pain shortly after his discharge from service.  Although the 
Board regrets the additional delay, further development is needed 
prior to adjudicating the merits of the service connection claim.

As noted, in an April 2010 decision/remand, the Board determined 
that further development was required, and remanded the service 
connection claim to the RO/AMC for outstanding private treatment 
records and a VA examination to determine the current extent and 
etiology of the Veteran's low back disorder.
Initially, the Board notes that the AMC/RO informed the Veteran 
that he should provide the private treatment records or complete 
and return VA Form 21-4142, "Authorization and Consent to 
Release Information," so they could obtain the outstanding 
records.  See May 2010 VA Letter.  In response, the Veteran 
submitted the requested outstanding treatment records; thus, no 
further action is necessary in this regard.    

With regard to the examination, the Board directed the RO to 
afford the Veteran with a VA examination to determine the extent 
and etiology of any low back disorder, and specifically provide 
an opinion as to "whether it is at least as likely as not that 
the disorder onset during service, preexisted and was aggravated 
during service, or is causally related to service or any incident 
therein" supported by rationale.  The Board also requested that 
the examiner "accept the Veteran's history of an in-service 
motor vehicle accident for the purposes of this opinion."  See 
April 2010 Board Decision/Remand.  

Review of the claims folder reveals that the Veteran was provided 
with a VA examination regarding his low back disability on June 
2010.  However, the Board finds such examination inadequate to 
decide the claim.  In this regard, although the examiner provided 
a negative opinion regarding a relationship between the Veteran's 
low back disability and his service, the examiner failed to 
provide a complete rationale supported by the evidence of record 
for the negative opinion rendered.  Specifically, the VA examiner 
opined that "in the absence of any documentation in the service 
medical record of [the Veteran] having a problem that began in 
service and in the absence of any objective documentation that he 
had a problem with his back for some 30 years after service," 
the Veteran's "lumbar spine problems are not related to anything 
that occurred in service."  In rendering his negative opinion, 
the examiner failed to discuss the effect of the Veteran's 
competent statements regarding his in-service motor vehicle 
accident and resulting lumbar spine pain as directed by the 
Board.  See June 2010 VA Spine Examination Report; April 2010 
Board Decision/Remand.  Further, the Board notes that the Veteran 
reported a history of seeing an orthopedist after discharge from 
service for back pain and undergoing traction in 1975.  The 
evidence of record also includes a September 1987 Private Consult 
Note (Rutgers Community Health Plan) noting a past medical 
history of "spinal disc problems;" thus, there is earlier 
evidence of back problems post-service that the June 2010 
examiner did not account for in rendering his opinion.   
 
As such, the RO/AMC failed to comply with the Board's April 2010 
remand order requesting that the Veteran be provided with a VA 
examination to determine the extent and etiology of his low back 
disorder that renders an opinion supported by rationale and 
taking into account "the Veteran's history of an in-service 
motor vehicle accident," and such examination and opinion must 
be provided.  Where the remand orders of the Board or the Court 
are not complied with, the Board errs as a matter of law when it 
fails to ensure compliance, and further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, an addendum 
to the June 2010 VA Examination Report regarding the service 
connection claim for a low back disorder, or a new VA 
examination, if the June 2010 examiner is not available, is 
necessary to ascertain whether the Veteran's low back disability 
is related to service.  See 38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010).   

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
further development of the case is necessary.  This case is being 
returned to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., and the Veteran will be notified when further 
action on his part is required.  Accordingly, this case is 
REMANDED for the following action:

As noted above, the RO/AMC failed to 
provide the Veteran with a VA examination 
regarding his low back disorder claim that 
provided an opinion supported by rationale 
and taking into account "the Veteran's 
history of an in-service motor vehicle 
accident," as requested by the April 2010 
Board Decision/Remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  Thus, the 
claims folder should be returned the same 
VA examiner who conducted the June 2010 VA 
examination at the Charleston VAMC for 
clarification of his opinion as to whether 
it is at least as likely as not that any 
back disorder had its onset during 
service, preexisted service and was 
aggravated during service, or is causally 
related to service or any incident 
therein, to include statements of an in-
service motor vehicle accident and lumbar 
spine injury.  A complete rationale should 
be provided for any opinion.  The examiner 
should also review the September 1987 
Private Consult Note, Rutgers Community 
Health Plan, (noting a past medical 
history of spinal disc problems) and 
reconcile such evidence with any opinion 
rendered.

If the June 2010 VA examiner is not 
available, the Veteran should be provided 
a new VA examination regarding his low 
back disorder.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that any current 
low back disorder at least as likely as 
not had onset during service, preexisted 
service and was aggravated during service, 
or is causally related to service or any 
incident therein to include statements of 
an in-service motor vehicle accident and 
lumbar spine injury

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort 
to speculation.  

Since it is important "that each disability 
be viewed in relation to its history[,]" 
38 C.F.R. § 4.1, copies of all pertinent 
records in the Veteran's claims file, or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review in connection with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the additional 
evidence.  If the benefit sought is not granted, the Veteran and 
his representative should be furnished a Supplemental Statement 
of the Case, and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran is free to submit any additional evidence and/or argument 
he desires to have considered in connection with his current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

